Opinion issued May 19, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-05-00284-CV
____________

IN RE ROMANE GOODLOW, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator, Romane Goodlow, has filed a petition for a writ of mandamus
complaining of an order compelling arbitration signed on February 24, 2005 by the
Honorable John Coselli, who has stayed the underlying proceedings pending
resolution of this mandamus proceeding.


  
          We deny the petition for a writ of mandamus.  
 
PER CURIAM
Panel consists of Justices Taft, Alcala, and Higley.